Citation Nr: 0610787	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  99-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for lumbosacral strain with 
osteoarthritis from June 4, 1997? 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954, and from January 1955 to April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  In that decision, the RO 
granted service connection and assigned a 20 percent rating 
for a lumbosacral strain with osteoarthritis, effective from 
June 4, 1997.

In a May 1998 rating decision, the RO increased the rating 
for the disorder to 40 percent, effective from June 4, 1997.  
In a February 2005 rating decision, the RO assigned a 
temporary 100 percent rating for surgery and convalescence, 
effective from April 6, 2004.  The RO returned the rating to 
40 percent effective July 1, 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit . . . does not . 
. . abrogate the pending appeal..."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
assigned rating for his lumbosacral strain with 
osteoarthritis continues.

In September 2001, July 2003, and July 2005 the Board 
remanded this case for procedural actions and further 
development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the 


instructions below, VA will notify you of the further action 
that is required on your part. 



REMAND

In June 2001, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  In August 2003, and again in 
February 2004, the veteran requested an additional hearing at 
the RO before a Veterans Law Judge. 

The appeal was remanded in July 2005 with an instruction to 
the AMC or RO to schedule a travel board hearing for the 
veteran.  Subsequently, however, no travel board hearing was 
scheduled.  The claimant, for his part, never withdrew his 
request.  Another remand is therefore required.  Stegall v. 
West, 11 Vet. App. 271 (1998). 

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran consistent with 
his June 2001, August 2003 and February 
2004 requests.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


